Title: To Benjamin Franklin from William Carmichael, 3 March 1782
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
Madrid 3 March 1782
I seize the opportunity of writing you by a French Courier who is sent with the news of Mr Guichens arrival at Cadix with five sail of the Line 2 frigates and a Cutter the 26th Ulto., & I once more sollicit your friendly attention to our distressed situation here. The Bills for this month become due now every Day & must be refused payment in the End, unless Mr Jay can be enabled by your Interference to pay them. The most of them are indorsed to French Merchants, who will be the great sufferers on this occasion. Mr Jay has made repeated applications to the Ministry to obtain money to discharge those he has accepted but without effect. The Court indeed has paid 26000 Dollrs being the ballance of what was promised last year, but this sum is applied to the reimbursement of part of what Mr Cabaerus advanced us— This payment however diminishes the Sum which Mr Jay demanded of you, & if the Court of France would add to the Other Obligations it has conferred on us, that of Saving our National Credit here, It will not cost it more than two thirds of 25000£ Steg. advanced at present & the remainder in two months or perhaps a longer Period, provided Mr Jay was assured the money would be finally paid. I know that People in America who are ignorant of the urgencies of France at this Crisis, will think it hard that it does not make an advance for us here of a Sum which one Capital house in Commerce would make for another & this motive has induced me to importune the French Embassader, his Secretary, & your Excellency so frequently on this Subject. I can truly say that I have not had a moments tranquillity for weeks past. These Bills haunt my Imagination as much as the fatal Handkercheif did the jealous brain of Othello. The remembrance of them will serve as an Emetic to me. Mr Jay is determined to protest all that come in future, so that If by your Assistance we can pay those already accepted, I hope you will have no further Trouble from this quarter on this disagreable Subject. Our Negociation is in Statu quo. Mr Del Campos Instructions are not yet ready. We cannot be surprized at this, for this Court generally names its Ministers to Others a year or two before they mean they should set out, in order I suppose to have leisure to prepare their Instructions. This was the Case with Mr Las Casas whom I had the honor to present to your Notice. I am sorry to inform you that I am not so well at the Marquis de Yrandas as I wish to be; when Mr Jay received the money from the Court with which he intended to repay the Marquis He was applied to by Mr Cabaerus, who was then making advances for us for that Sum which was paid in Specie, with a promise of replacing it with Billets the same day & an allowance of the difference between specie & paper. Mr Gardoqui who received the money from the Treasury gave Mr Cabaerus information on this Subject. Mr Jay could not refuse this favor to Mr Cabaerus, circumstanced as He then was, & particularly being under no Obligation to pay in Specie, a Debt which he had contracted in paper. Mr Cabaerus did not fulfil his promise, for he did not repay the full sum in paper until some weeks after— This put the Marquis to some inconvenience— He received me Coldly afterwards, altho’ I was but a mere agent in the Whole Matter, having Litterally followed Mr Jays directions, so that by this means I am deprived of a Society which I value much— A loss that is irreparable in Madrid— We are so Elated here with the taking of Fort St. Philips, that the Public has determined the siege of Gibraltar— All that I know of the Matter, is that the Court has given orders to amass a considerable sum of Money In Andalusia. Mr Little Page, the young American, who went a Volunteer and acted as one of the Duc de Crillons Aid De Camps at Minorca has acquired general Esteem— I know this will give you pleasure. If the Spaniards made good writing Ink heretofore, I can assure you the art is lost now. I must apply to the Ct de Campomanes to know at what Period it acquired a reputation & whether the Moors were not the Inventors of it, from which it may have acquired the epithet of Black Ink, & likewise whether they did not carry the Secret with them to Africa. If the Investigation of this matter should prove curious, I will inform you of the result of it. In the mean time I employ the best I can procure to assure you with Truth that I ever am Your Excellency Obliged & Most humble Sert.
Wm. Carmichael
His Excellency Benjamin Franklin—
